DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrases high twist and loose twist are unknown.  What is considered high?  Loose?  How are these measured or determined?  The terminology seems subjective, making the phrases unclear. 
Further in regards to Claim 1, the phrase twist coefficient scope is not understood.  The ordinarily skilled artisan would know what twist coefficient was, but the use of the term scope is not understood.
In regards to Claim 3, the phrase with a twist being 5-15% higher than a normal spinning twist is unclear.  The normal spinning twist is unknown.  If the normal spinning twist is unknown, then anything that is claimed as being 5-15% higher is also unknown.
with a twist being 10% higher than a normal spinning twist is unclear.  The normal spinning twist is unknown.  If the normal spinning twist is unknown, then anything that is claimed as being 10% higher is also unknown.
In regards to Claim 6, the phrases high twist and loose twist are unknown.  What is considered high?  Loose?  How are these measured or determined?  The terminology seems subjective, making the phrases unclear. 
In regards to Claim 7, the phrase with a twist being 5-15% higher than a normal spinning twist is unclear.  The normal spinning twist is unknown.  If the normal spinning twist is unknown, then anything that is claimed as being 5-15% higher is also unknown.
In regards to Claim 8, measuring yarn count in a unit of S is unknown.  The ordinarily skilled artisan would not understand the unit.
Further in regards to Claim 8, the phrase yarn count scope is not understood. It is assumed that D refers to denier, but what is encompassed by yarn count scope is unknown.  The ordinarily skilled artisan would know what yarn count was, but the use of the term scope is not understood.
In regards to Claim 9, measuring yarn count in unit of S is unknown.  The ordinarily skilled artisan would not understand the unit.
In regards to Claims 12 and 15, the use of the term tencel is improper.  If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See MPEP 2173.05(u).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 13, and 16 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Csok (3487628).
Csok teaches a skeleton yarn (Title; as best understood, a core yarn having certain twist limitations), comprising: core-ply spandex positioned at the center (Column 1, lines 38-44), middle-ply spun yarn spun (Column 2 line 70 - Column 3 line 2 teaches middle and outer plies and fiber) made of fiber coating the surface of the core-ply spandex, and outer-ply roving spun (Column 2 line 70 - Column 3 line 2 teaches middle and outer plies and fiber) made of fiber coating the surface of the middle-ply spun yarn spun made of fiber;
the middle-ply spun yarn spun made of fiber is high twist, and the outer-ply roving spun made of fiber is loose twist (Column 2 line 70 - Column 3 line 2 teaches the middle ply has a higher range of twist than the outer ply):
the twist coefficient scope of the middle-ply spun yarn spun made of fiber is 3.0-6.0 (Applicant defines twist coefficient as being TPI/sq.rt. English Count; Csok teaches at the 
the middle-ply spun yarn spun made of fiber is twisted and coated on the core-ply spandex with a twist of 25-90T/10cm (Column 2 line 71):
the outer-ply roving spun made of fiber is twisted and coated on the middle-ply spun yarn spun made of fiber with a twist of 25-90T/10cm (Column 3 line 1).
In regards to Claim 3, Csok teaches the spinning mode of the skeleton yarn is as follows: firstly, spinning the middle-ply spun yarn spun made of fiber with a twist, and spinning an obtained product with the core-ply spandex by adopting a loose twist spinning process; and then, coating the outer-ply roving spun made of fiber on the middle-ply spun yarn spun made of fiber and the core-ply spandex by adopting the loose twist spinning process (Column 2 line 70 - Column 3 line 2 teaches middle and outer plies).
In regards to Claim 4, Csok teaches 25-90T/10cm (Column 2, line 72; Column 3, line 1; 6-20 TPI, 3-10 TPI)
In regards to Claim 5, Csok teaches 35T/10cm (Column 2, line 72).
In regards to Claim 6, Csok teaches the spinning mode of the skeleton yarn is as follows: the outer-ply roving spun made of fiber coating the middle-ply spun yarn spun made of fiber and simultaneously twisting and coating the core-ply spandex, wherein the outer-ply roving spun made of fiber is twisted and coated by a loose twist method, and the middle-ply is twisted and coated by a high twist method (Column 2 line 709 - Column 3 line 2 teaches middle and outer plies).
In regards to Claim 7, Csok teaches 25-90T/10cm (Column 2, line 72; Column 3, line 1; 6-20 TPI, 3-10 TPI).

In regards to Claim 9, Csok teaches a yarn count of 6-40 (Example 1).
In regards to Claim 13, natural fibers as taught by Csok are shorter than filaments, so they are short fibers.
In regards to Claim 16, the yarns are taught as being spun, which would be the resultant structure of an open-end spinner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 15 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Csok in view of Lightman (20160002829).
While Csok essentially teaches the invention as detailed, it fails to specifically teach the length of the natural fibers is 8mm - 48 mm.  Lightman, however, taches that it is well known to utilize such fibers in spun yarns (Paragraph 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such fibers, so as to reduce waste and recycle useable fibers.  The ordinarily skilled artisan would have appreciated the benefits of using a material which would otherwise be lost, and known to use the short fibers as detailed.
In regards to the myriad natural fibers which could be used, Lightman teaches that cotton is well known and utilized in yarns and fabric (Paragraph 64).
Claims 18-20 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Csok in view of Liao et al (20150133017).
While Csok essentially teaches the invention as detailed, it fails to specifically teach using a core yarn with a natural fiber outer ply in woven plain weave denim, all of which Liao teaches (Paragraph 43; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the yarn in denim, so as to provide stretch while also being comfortable and dyeable.  The ordinarily skilled artisan would appreciate the abilities of the yarn of Csok, and known to use it in fabrics as known in the art.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that after the amendments, the meanings of loose twist and high twist art clear to a person skilled in the art.  Examiner respectfully disagrees.  Loose is not defined in the claim language, and high is not defined in the claim language.  While one component could be compared to another as being higher or looser, this is not what Applicant claims.  The ordinarily skilled artisan would not know from the claim language where the line of high or loose is, and how to determine this.
Applicant argues that normal spinning twist is clear from referring to paragraph 43.  Respectfully, this does not define what the normal spinning twist is.  This twist is unknown and undefined in the claims, which makes the claims indefinite.
Applicant argues that S is known as an expression of yarn count equal to Ne.  The specification does not define S, so the unit S is unclear.  The same with D.  While Examiner can 
With regards to tencel, Examiner disagrees with the amendment made.  Tencel is a trademark.  Using a trademark to describe a product is improper.
Applicant argues that Csok does not teach the invention because the middle ply is a roving, and it does not teach a twist coefficient of 3.0 - 6.0.  Respectfully, Examiner disagrees.  Whether or not the material of Csok is a roving, as best understood, Csok teaches the twist requirements as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732